Citation Nr: 1451832	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain.

2.  Entitlement to an initial disability rating excess of 10 percent for orthopedic manifestations of degenerative disc disease (DDD) of the lumbar spine prior to March 1, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a separate compensable evaluation for neurologic manifestations of degenerative disc disease of the lumbar spine prior to March 1, 2014, and a rating in excess of 20 percent from March 1, 2014.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from January 2008 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2013, the Board remanded the claims for additional development to include an additional VA examination.  The Veteran underwent additional VA examinations in March and April 2014.  Accordingly, the Board's remand instructions with respect to the claims decided herein have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

During the course of the appeal, the RO assigned a separate compensable evaluation for radiculopathy of the right lower extremity with a 20 percent disability evaluation effective March 1, 2014.  Under Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Accordingly, the Board has will consider whether a separate rating for neurologic manifestations of the Veteran's low back disability is warranted prior to March 1, 2014, and whether a rating in excess of 20 percent is warranted from March 1, 2014.

The issue of entitlement to a TDIU is addressed in the REMAND below.  

FINDINGS OF FACT

1.  The Veteran's right hip disability is manifested by pain and weakness, but limitation of flexion of the right thigh to 30 degrees or less or limitation of abduction of the right thigh with motion lost beyond 10 degrees had not been shown and the weight of the evidence is against a finding of moderately severe muscle disability.

2.  Prior to March 1, 2014, the Veteran's DDD of the lumbar spine is manifested by symptoms severe enough to result in an abnormal spinal contour.  

3.  Orthopedic manifestations of the Veteran's DDD of the lumbar spine include pain, limitation of flexion to greater than 30 degrees, and arthritis and degenerative disc disease, confirmed by x-rays; ankylosis or incapacitating episodes having a duration of at least four weeks over the previous twelve months is not shown at any time during the appeal.

4.  Providing the Veteran the benefit of the doubt, his DDD of the lumbar spine has been manifested by moderate right sciatic nerve radiculopathy throughout the course of the appeal; however, severe sciatic nerve radiculopathy is not shown at any time during the course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.3214.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5023, 5252, 5253, 5314 (2013).

2.  Prior to March 1, 2014, the criteria for an evaluation greater than 20 percent, for orthopedic manifestations of DDD of the lumbar spine are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for an evaluation greater than 20 percent, for orthopedic manifestations of DDD of the lumbar spine have not been met at any time during the course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for a 20 percent disability rating, but no greater, for right lower extremity radiculopathy associated with DDD of the lumbar spine, have been met throughout the course of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claims.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, obtained VA and private treatment records, assisted him in obtaining evidence, afforded him physical examinations, and obtained medical opinions as to the severity of his disabilities, as well as its impact on employment.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March and April 2014 VA examinations are adequate to rate the Veteran's back and hip disabilities.  The medical findings with respect to the disabilities are predicated on a substantial review of the record, consider the Veteran's complaints, history and symptoms, and provide sufficient information so as to allow the Board to evaluate the disorders under the applicable rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

I.  Laws and Regulations - General

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates 'staged ratings' where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, 'staged ratings' are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Evaluation for Service Connected Hip Disability

In this case, the Veteran is currently assigned an initial 10 percent rating for right hip strain pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5314.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent rating is also for assignment where there is arthritic change and some limitation of motion.  A 20 percent evaluation is assigned in cases of x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In general, 38 C.F.R. § 4.71 , Plate II provides a standardized description of hip movement, to include showing that normal hip flexion is from 0 to 125 degrees, and normal hip abduction is from 0 to 45 degrees.

Under Diagnostic Code 5251, a 10 percent evaluation represents the maximum schedular criteria for limitation of extension of the thigh.  Consequently, an evaluation in excess of 10 percent cannot be granted under Diagnostic Code 5251.

Under Diagnostic 5252, a 10 percent disability evaluation is assigned for flexion of the hip limited to 45 degrees.  A 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent rating is contemplated for flexion limited to 20 degrees, while a 40 percent rating is warranted for flexion limited to 10 degrees.

Under Diagnostic Code 5253, a 10 percent disability evaluation is contemplated for limitation of rotation of the thigh where the affected leg cannot toe out more than 15 degrees.  A 10 percent disability evaluation is also assigned when there is limitation of adduction and the legs cannot be crossed.  A 20 percent disability evaluation is warranted when there is limitation of abduction of the thigh with motion lost beyond 10 degrees.

Muscle Group XIV includes the muscles involved in extension of the knee, tension of the fascia lata and iliotibial band, acting with Muscle Group XVII in postural support of the body, and acting with the hamstrings in synchronizing the hip and knee.  Under this Code, slight muscle damage to this Muscle Group warrants a noncompensable evaluation, moderate muscle damage warrants a 10 percent evaluation, moderately severe damage warrants a 30 percent rating, and severe damage warrants a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating disabilities resulting from muscle injuries are listed in 38 C.F.R. § 4.56.  For example, the provision of 38 C.F.R. § 4.56(c) reflects that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Information in this regulation provides guidance only and is to be considered with all other factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  In addition, under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.

Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).  

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. §4.56(d) (4).
      
      (a)  Factual Background

The Veteran was granted service connection for a right hip disorder based on a June 2007 injury when he stepped in a hole while marching and sustained a right quadriceps sprain and strain.  During a June 2007 follow-up, the Veteran continued to complain of pain.  The diagnosis was a cutaneous femoral pain syndrome.  In an April 2008 private treatment note, the examiner indicated that the Veteran reinjured his hip during training for deployment in January 2008.  The examiner noted a previous work up and MRI was positive only for small osteochondral lesion along the superior acetabulum.  Upon physical examination, the examiner noted right thigh with tenderness to palpation at the mid-thigh as well as point tenderness along the ASIS.  The examiner was otherwise negative except for reproduced pain with resisted quad movements.  The diagnosis was nontraumatic tendon rupture quadriceps right leg.  In a July 2008 follow-up, the Veteran complained of right hip pain when standing and walking.  He complained of pain radiating all the way down his leg with some numbness and tingling in the right leg.  Upon examination, the examiner noted painful irritable range of motion, and difficulty doing straight leg raising against resistance.  He had increased pain on extension, external rotation, and especially internal rotation of the hip.  There was tenderness in the anterior hip area over the groin and over the rect femoris area.  The examiner referred to an MRI report that showed some degenerative change in the superior weight bearing area of the articular surface of the right hip.  

During April 2010 VA examinations, the Veteran complained of progressively worsening pain since an in-service injury involving his right hip and right quadricep.  The Veteran denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion.  He endorsed symptoms of pain and stiffness.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran is able to stand 3 to 8 hours, with only short rest periods, and walk 1 to 3 miles.  Upon physical examination, gait was noted as normal.  The examiner found no ankyloses of the joint.  The range of motion of was 0 to 120 degrees flexion, 0 to 30 degrees extension, and 0 to 30 degrees abduction.  The Veteran could cross his right leg over his left leg and can point the toes out more than 15 degrees.  There was objective pain on motion but no additional limitation after three repetitions.  During a VA muscle examination, the examiner noted symptoms of pain, but no motion of joint limited by muscle disease or injury.  During a VA spine examination, the examiner noted decreased light touch in the superficial femora area, right upper 1/5 anteriolateral thigh.  An April 2010 MRI of the right hip showed no signal abnormalities in the right hip joint to suggest avascular necrosis or significant degenerative process.  

In a February 2011 statement, the Veteran asserted that in addition to his hip strain with torn quad muscle, he has nerve damage.  

VA progress notes dated through July 2013 included continued complaints of right hip pain. 

During April 2014 VA examinations, the examiner noted diagnoses of right hip strain, degenerative joint disease of the right hip, and right iliopsoas strain.  The Veteran complained of pain and weakness in the right hip.  The examiner noted that the pain reflect anteriorly on the upper right quadriceps muscle.  The Veteran reported that he was in a flare-up during the examination; his pain at 8/10 with medication.  On a regular basis the Veteran reported he gets a flare-up of his pain which can be as high as 9-10/10 when he is close to needing another dose of his narcotic, Vicodin.  Upon physical examination, flexion was noted to 100 degrees with objective evidence of painful motion at zero degrees.  Extension was noted to greater than 5 degrees with painful motion at zero degrees.  The examiner noted that abduction was not lost beyond 10 degrees; however, adduction is limited such that the Veteran cannot cross his legs.  Rotation was noted to not be limited to such that he cannot toe-out more than 15 degrees.  Upon repetitive use testing, post-test flexion was to 80 degrees, extension to zero degrees, abduction was not lost beyond 10 degrees, adduction was not limited so that the Veteran cannot cross his legs, and the Veteran was noted to not be able to toe-out more than 15 degrees.  The examiner noted that the Veteran has functional loss and additional limitation of range of motion of the hip and thigh after repetitive use including less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  Muscle strength testing was 4/5 on hip flexion and extension and 5/5 on hip abduction.  There was no evidence of ankylosis or malunion or nonunion of the femur, flail joint, or leg length discrepancy.  The examiner noted that there was very mild atrophy noted on the right thigh along the medial quadriceps muscle.  The Veteran is slender, but his quadricepses are still well developed in both legs.  The right upper thigh is 49.5 cm in circumference while the left upper thigh is 50 cm in circumference, thus the atrophy of the right quadriceps I not excessive.  Rather, when the Veteran attempted an exercise with resisted manual muscle testing on the right quadriceps, it is apparent that the right medial quadriceps is weaker and mildly atrophic.  The examiner noted that the Veteran uses a cane in the right hand for lower back and right hip pain.  An x-ray report from that time showed mild degenerative changes of the right hip joint with mild joint space narrowing and mild osteophytosis. 

On a VA muscle examination, the examiner noted that there is some disuse atrophy of the right medial belly of the quadriceps tendon.  This disuse atrophy is due to chronic pain and not to a direct injury of the right quadriceps muscle.  The Veteran exhibited consistent weakness that is very mild due to disuse atrophy and poor weight bearing on the right leg due to pain.  Muscle strength testing was 5/5 on hip flexion.  The examiner noted that the muscle injury to the right iliopsoas does not impact the Veteran's ability to work.  The reported degenerative joint disease (seen on x-ray) does impact the Veteran's ability to work due to reported chronic pain.  The examiner noted that the Veteran would not be able to engage in physical labor jobs as he had done in the past.  The Veteran is able to do a sit down job where he can sit and stand at will.  He would not be able to do physical activity like bend, stoop, climb, or squat.  He is able to transfer without the use of his cane, though he uses the cane for pain management. 

      (b)  Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's right hip disability.

The Veteran's right hip disability is consistently shown by a moderate muscle injury, with some loss of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side warranting the currently assigned 10 percent disability rating.  Notably, though there is evidence of some loss of muscle substance, there is no other evidence which demonstrates symptoms consistent with moderately severe muscle damage such as indications on palpation of loss of deep fascia or normal firm resistance of muscles compared with the sound side which would warrant a 30 percent evaluation under Diagnostic Code 5314 for moderately severe disability.  

The Board finds that a higher rating is not warranted under any other potentially applicable schedular criteria in the absence of ankylosis, limitation of thigh flexion to 30 degrees or more, abduction lost beyond 10 degrees, flail joint, or impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  The Board notes that although the Veteran was not able to cross his legs during his April 2014 VA examination, this limitation would only warrant a 10 percent rating, which is already contemplated in the Veteran's current 10 percent rating for muscle impairment.  

The Board has also considered whether the Veteran is entitled to a separate rating for arthritis.  The Veteran has been diagnosed with degenerative joint disease in the right hip, based upon X-ray evidence.  Arthritis, however, essentially is evaluated based upon limitation of motion caused thereby, based upon objective evidence, to include arthritis confirmed by X-ray and other associated findings like muscle spasms and swelling at the affected site.  Arthritis is not assigned a separate evaluation solely because it is diagnosed and attributed to an in-service event.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  An additional rating for degenerative arthritis is assigned where the limitation of motion of the joint(s) involved is noncompensable under the appropriate diagnostic code(s).

Some of the criteria for assigning a 10 percent rating for moderate muscle injury include the very factors that also would be considered for additional rating for arthritis, as the key function of muscles is physical movement and arthritis, as stated above, essentially evaluates impeded motion and functioning.  For instance, tests of strength, endurance, or coordinated movements are cardinal signs and symptoms of muscle disability.  See 38 C.F.R. § 4.56(c).  The Board acknowledges the Veteran's complaints and some objective evidence of functional impairment and pain particularly with repetitive motion.  However, the Board finds that the evidence pertaining to arthritis, on the whole, does not present adequate objective evidence or pathology so as to support a separate evaluation for arthritis in addition to the 10 percent assigned for 'moderate' muscle injury, which, in this case, seems to have considered limited movement.

The Board has considered functional impairment due to pain and pain on use.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board recognizes that the VA examination in April 2014 reflects that, after repetitive use testing, the right hip had increased pain, additional loss of extension, fatigue, weakness, lack of endurance, or incoordination.  However, neither the lay nor the medical evidence shows such functional loss that meets the criteria for the next higher disability rating.  The current disability rating assigned contemplates the functional impairment of the disability. 

Though the Veteran additionally asserted he had neurological symptoms related to his right hip disability, the Board notes that the March 2014 VA examination found radiculopathy of the right lower extremity as due to his service-connected DDD of the lumbar spine.  These neurological symptoms are addressed below. 

The Board accepts that the Veteran is competent to report that his right hip disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his right hip disability, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis for staging of the rating.  See Fenderson, supra.

Accordingly, the preponderance of the evidence is against assignment of an initial disability rating in excess of 10 percent for the Veteran's service-connected right hip disability.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.
      
III.  Increased Evaluation for Service Connected Low Back Disability

The Veteran alleges his low back disability is more severe than currently rated.  His low back disability is rated under Diagnostic Code 5239 for spondylolisthesis or segmental instability.  38 C.F.R. § 4.71a, Diagnostic Code 5239.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they 'are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.'  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Spine conditions rated under Diagnostic Code 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  'Incapacitating episodes' was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate diagnostic codes if it would result in a higher combined evaluation for the disability.

      (a)  Factual Background

The Veteran was granted service connection for a back disorder as secondary to service-connected right hip disorder.

In a July 2008 private treatment record, the examiner noted a severely tender low back which starts at the upper lumbar region and goes down to the L5-S1.  There is increased pain on extension and lateral bending.  Straight leg raising and Lasegue's testing was positive for sciatic pain on the right side.  Positive straight leg raising test was also on the left side but not as prominent.  Motor exam was intact.  An MRI report showed moderate degenerative disc with desiccation at the L2-L3 level and L5-S1 level.  The L5-S1 also demonstrated a bulging of the disc on the right side and narrowing of the foramen.  L5-S1 level is down to less than half normal height for the disc.  

In September 2009 private treatment record, the Veteran reported he was doing for a while, but he threw his back out with a back pack that weighed 40 pounds for 8 miles.  He used heating pads and Tylenol, but it did not help.  The examiner noted deep tendon reflexes +2/4, negative straight leg raising, and decreased range of motion due to pain.  The diagnosis was lumbar radiculopathy and back strain.  

During an April 2010 VA examination, the Veteran complained of decreased motion, stiffness, and pain hours to days lasting 1 to 6 days a week.  He denied flare-ups of spinal conditions.  He denied a history of bowel or bladder problems.  Upon physical examination, the examiner noted no thoracolumbar spine ankylosis.  There was no spasm, atrophy, guarding, or weakness, but there was evidence of pain with motion and tenderness.  A motor examination was normal.  Range of motion testing showed flexion to 70 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted evidence of pain on active range of motion.  There was no objective evidence of additional limitations after three repetitions of range of motion.  A league's sign was positive.  The examiner referred to an October 2009 x-ray report which showed grade 1 retrolisthesis of L5-S1 with severe degenerative disc disease at this level.  An October 2009 MRI report showed the same.  The examiner noted that the Veteran is unemployed as he cannot find a job.  His back disability causes significant effects on usual occupation as he has been assigned different duties.  He has problems with lifting and carrying.  

VA progress notes dated in October 2009 and October 2011 include ongoing complaints of back pain with objective evidence of spasm with palpation.  In a February 2010 VA progress note, the Veteran reported he has been taking his medication with symptomatic relief.  The examiner noted that his back pain is controlled on medication.  

In a letter from S. C., M.D., dated in August 2011, the physician indicated that the Veteran has a diagnosis of L2-L3, L5-S1 disc degeneration, desiccation with neural foraminal narrowing.  He has been having the symptoms since 2008.  He has decreased range of motion in terms of flexion/extension of the lumbar spine due to mentioned findings.  He has pain when doing forward flexion greater than 30 degrees.  He is being treated with pain management and some physical therapy after being evaluated by physical therapy at a VA medical center.  This limits his activities of daily living in terms of sitting and standing for long periods of time.  

In a June 2013 VA progress note, the Veteran reported worsening back pain for two weeks.  He reported his lower back and legs are painful.  He denied incontinence of stool or urine.  Upon examination, the examiner noted no joint swelling, but there was tenderness on light touch of lower spine at L4-L5 and S1-S2.  Straight leg raising was negative bilaterally.  The Veteran refused range of motion testing.  The diagnosis was back pain.  

During a March 2014 VA examination, the Veteran complained of daily, constant pain to his low back.  He complained of some popping in the back as well.  He has had a steroid shot in the back in 2008.  The pain is located in the low back with occasional pains down his legs.  He felt the pain is worse the right leg and he has occasional numbness/tingling to his right worse than left leg.  He has not received any new injections or treatments to his back.  He was using heating pads and rest for relief and he reported he does do some swimming for exercise.  He stated he is unable to work due to his inability to ambulate or sit for extended periods.  He has no experience of desk or office work.  He had been employed as a security officer in the past but stated he cannot walk, stand or sit for long distances or periods.  

Upon examination range of motion was to 40 degrees of flexion, with pain at 30 degrees, 5 degrees of extension, with pain at zero degrees, 5 degrees of right lateral flexion with pain on movement, and 10 degrees of left and right lateral flexion with pain at 5 degrees.  The Veteran reported he has significant pain with any motion testing on the day of the exam.  He can obtain an additional 15 degrees of flexion and side bending when he is not having a flare-up.  He can also obtain an additional 10 degrees of rotation and 5 degrees of extension when not having a flare-up.  The Veteran refused repetitive use testing as he stated his back pain is too severe for repetitive motion/testing.  The examiner noted the Veteran has functional loss, functional impairment, or additional limitation of motion of the thoracolumbar spine after repetitive use including less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with siting, standing and/or weight bearing.  The examiner noted midline and paraspinal tenderness in the mid thoracic and lumbar regions with pain more severe in lumbar region.  Additionally, the examiner noted obvious guarding and spasms of lumbar paraspinal muscles.  The Veteran had muscle spasm and guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  On strength testing, hip flexion, knee extension, and ankle plantar flexion were normal.  There was decreased 4/5 testing on ankle dorsiflexion and great toe extension on the right.  Sensory examination showed decreased testing to light touch at the right upper anterior thigh and right lower leg/ankle.  Straight leg raising was positive on the right.  Right lower radiculopathy was noted including mild constant pain, moderate intermittent pain, mild paresthesias, and mild numbness.  There was no evidence of anklyosis of the spine or other neurological abnormalities.  The examiner noted a diagnosis of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

The examiner noted that the Veteran's back disability impacts his ability to work as he has difficulty with lifting, bending, standing for long periods, walking long periods, and sitting for long periods.  It is the opinion of the examiner that the service connected medical conditions are not likely to impact Veteran's ability to obtain and maintain substantially gainful fulltime sedentary employment as per the limitations noted on this exam.  The above physical limitations of the above medical conditions are likely to impact Veteran's ability to obtain and maintain substantially gainful employment that requires physical job duties as per the exam.

      (b)  Analysis

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a rating in excess of 10 percent for a service-connected DDD of the lumbar spine for the period prior to March 1, 2014 or in excess of 20 percent thereafter.

Prior to March 1, 2014, the evidence does not demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees as contemplated by a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  On the contrary, forward flexion of the thoracolumbar spine was from 0 to 70 degrees on VA examination in April 2010.  Additionally, the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.  While the April 2010 did not find spasm, atrophy, or guarding, the record prior to March 2014 shows that the Veteran had abnormal spinal contour as noted by findings of retrolisthesis of the L5-S1 with associated severe degenerative disc disease by radiographic findings in October 2009.  Therefore, giving the Veteran, the benefit of the doubt, the Board finds that the Veteran's low back disability closely approximates findings of symptomatology sufficient to result in abnormal spinal contour as contemplated by a higher 20 percent rating for orthopedic manifestations of his service-connected low back disability during the period prior to March 1, 2004.  

However, after a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a rating in excess of 20 percent for orthopedic manifestations at any time during the course of the appeal.  The Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.  As noted above, the Veteran's forward flexion on his March 2011 VA examination was from 0 to 40 degrees with painful motion beginning at 30 degrees.

The Board considered the August 2011 letter from S. C., M.D., and the April 2014 VA examination report indicting the Veteran had pain with flexion greater than 30 degrees.  According to the United States Court of Appeals for Veterans Claims (Court), pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As noted above, in order to warrant a higher evaluation, the pain must result in the functional equivalent of flexion of 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Such limitation is not shown; thus, the evidence demonstrates that a 20 percent disability rating, but no greater, is appropriate for the Veteran's low back disability.

The Board considered higher ratings under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The April 2010 VA examination noted no incapacitating episodes.  The March 2014 VA examination reports noted that the Veteran did have IVDS of the thoracolumbar spine, with incapacitating episodes of only 2 weeks during the past 12 months.  A higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet.  App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  During the April 2010 VA examination, the Veteran specifically denied flare-ups.  Additionally, the April 2010 VA examiner noted that, even when considering the Veteran's reports of pain, there was no objective evidence of additional limitations after three repetitions of range of motion.  During the March 2014 VA examination, the Veteran reported he was having a period of increased pain at the time of the examiner.  He stated that he can obtain an additional 15 degrees of flexion and side bending when he is not having a flare-up.  As objective testing during a flare-up indicated flexion to 40 degrees, there is no evidence of additional functional loss which would meet the criteria for an increased rating.  

The Board accepts that the Veteran is competent to report on the symptoms that he feels as a result of his low back disability such as pain and limitation of motion.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for higher disability ratings for his low back disability, his complaints along with the medical findings do not meet the schedular requirements for higher evaluations at any time during the appeal period, as explained and discussed above.  As such, there is no basis for additional staging of the ratings.  See Fenderson, supra.

Regarding neurological symptoms, the Board notes that during the April 2010 VA examination, the Veteran complained of decreased light touch in right upper thigh and radiating pain on the right to the calf.  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  38 C.F.R. § 4.124a.

Resolving reasonable doubt in the Veteran's favor, the Board has finds that the criteria for the award of a 20 percent rating for neurologic manifestation of the Veteran's service-connected back disability to include right lower extremity radiculopathy are met throughout the course of the appeal.  Complaints of sciatic pain associated with his back disability are shown throughout the appeal.  For example, he was noted to have sciatic pain in July 2008 and radiculopathy in September 2009.  The March 2014 opined that the Veteran has constant mild neurologic pain that may be excruciating at times with intermittent moderate dull pain.  Likewise, the Veteran had mild parethesias and/or dysesthesias and mild numbness of the right lower extremity.  The examiner opined that the Veteran's symptoms of radiculopathy were moderate in severity.  These findings are consistent with a level of moderate severity contemplated by a 20 percent rating.  

A higher rating, based on severe incomplete paralysis is not warranted as the March 2014 VA examiner has indicated that the radiculopathy is moderate in nature, and testing revealed normal muscle strength and normal deep tendon reflexes.  

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to an evaluation in excess of 20 percent for orthopedic manifestations of a low back disability or in excess of 20 percent for neurologic manifestations of a low back disability.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbar spine and right hip disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine and right hip disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

As to each disability, the Veteran reports primarily pain (including flare-ups), with additional symptomatology also affecting his activities of daily living and that necessitate the regular use of a cane to assist in ambulation.  These are precisely the types of symptoms on which the current disability ratings are based.  To the extent that any of these symptoms are not contemplated under the current Diagnostic Codes applied to the Veteran, his symptoms do not demonstrate an overall disability picture that would warrant a disability rating for the low back or the right hip, as discussed above.  Thus, the Veteran's current schedular ratings under Diagnostic Code 5269 and 5314 are adequate to fully compensate him for his disabilities on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

V. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service-connected for degenerative disc disease, rated at 20 percent disabling, radiculopathy of the right lower extremity, rated at 20 percent disabling, and right hip strain, rated at 10 percent disabling.  As such, his combined rating is 40 percent.  Therefore, his service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

The RO considered whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.

Here, the Board has also considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts that he is unable to work because of the severity of his service-connected back and hip disabilities.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.  In fact, the March 2014 VA examiner found that the Veteran's hip and back disabilities did not preclude sedentary employment.

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statement in that regard is competent and of some probative value.  However, the Board also notes that the complexity of his medical history and variety of health problems including nonservice-connected psychiatric and knee disorders create some limitation as to his ability to distinguish to what degree those limitations are a result of his service-connected disabilities alone impacts his ability to work.

In this case, the Board ultimately places more weight on the VA examiner's opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 40 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial disability rating in excess of 10 percent for right hip strain, is denied.

Entitlement to an initial disability rating of 20 percent for orthopedic manifestations of degenerative disc disease (DDD) of the lumbar spine prior to March 1, 2014, is granted.  

Entitlement to an initial disability rating in in excess of 20 percent for orthopedic manifestations of DDD of the lumbar spine is denied.

Entitlement to an initial disability rating of 20 percent prior for neurologic manifestations of DDD of the lumbar spine prior to March 1, 2014, is granted.  

Entitlement to an initial disability rating in in excess of 40 percent for neurologic manifestations of DDD of the lumbar spine is denied.


REMAND

As noted in the Board's prior Remand, the issue of entitlement to a TDIU has been raised.  While the Veteran was furnished with a letter informing him of the information necessary to establish entitlement to TDIU, the AOJ did not readjudciate the issue or supply him with a supplemental statement of the case addressing this issues as directed in the prior in the Remand.  On remand, the AOJ issue a supplemental statement of the case addressing the issue of entitlement to TDIU.

Further, the record reflects that the Veteran had been employed as a security officer in the past, but he currently could not walk, stand, or sit for long distances or periods.  While the March 2014 examination suggests that the Veteran should obtain sedentary work despite his back disability and the April 2014 examination suggests that the Veteran could work in a "sit down job" despite his hip disability, neither examination discusses the combined impact that his service-connected disabilities have on his employability.  Significantly, the March 2014 does not explain how the Veteran could be employed at a sedentary job when he could not sit for long periods.  On remand, the Veteran should be afforded a VA examination addressing whether his service connected back disability (including both neurologic and orthopedic manifestation) and right hip disability combine to render him unable to obtain or maintain gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the impact of his service connected disabilities on his employability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  

The examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning and indicate whether the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 

The examiner must provide a detailed rationale for all opinions rendered.

2.  The AOJ should then review the record and readjudicate the claim for TDIU rating with consideration of whether a referral for extraschedular consideration is warranted.

If the claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


